PER CURIAM
*296Appellant seeks reversal of an order committing him to the custody of the Oregon Healthy Authority for a period not to exceed 180 days. See ORS 426.130. In his only assignment of error, appellant argues, in part, that the record lacked sufficient evidence that he was a danger to himself or unable to provide for his basic needs. See ORS 426.005(1)(f)(A) and (B). The state concedes that the evidence was insufficient to establish that appellant was a danger to himself or unable to provide for his basic needs. We agree, accept the state's concession, and reverse.
Reversed.